IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
JOHN E. FERGUSON,
Plaintiff,
Vv. Case No.: 2:18-ev-1024
JUDGE GEORGE C. SMITH
Magistrate Judge Jolson

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

ORDER

This case is before the Court to consider the Report and Recommendation issued by the
Magistrate Judge on June 7, 2019. The Magistrate Judge recommended that Plaintiff's Statement
of Errors be overruled and that judgment be entered in favor of Defendant, the Commissioner of
Social Security. (Doc. 12). This matter is now before the Court on Plaintiff's Objections to the
Magistrate Judge’s Report and Recommendation. (Doc. 13). The Court will consider the matter
de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

Plaintiff raises two main objections to the Magistrate Judges Report and
Recommendation: (1) that the ALJ’s residual functional capacity is not supported by substantial
evidence; and (2) the ALJ failed to properly evaluate the opinions of the consultative examiner,
Dr. Miller. Plaintiff has not presented any new evidence or argument other than what was

previously presented in his Statement of Errors. Plaintiff merely disagrees with the Magistrate

Judge’s conclusions.
Plaintiff disagrees with the Magistrate Judge’s findings that the differences between the
mental residual functional capacity and the state agency psychologists were not material
differences. Plaintiff asserts that there was no discussion or explanation as to why the state
agency opinions were omitted. The Magistrate Judge carefully considered this argument and in
relying on Martin y. Commissioner of Social Security, 658 F. Appp’x 255 (6th Cir. 2016). found
that the state agency psychologists are non-treating sources and the ALJ evaluated their opinions
accordingly.

Plaintiff next argues that the ALJ failed to properly evaluate the opinions of Dr. Miller
and essentially “swept Dr. Miller’s opinions under the rug.” (Doc. 13 at 5). The Magistrate
Judge also carefully considered this argument and found that “the ALJ, in his discretion,
appropriately assigned only “some weight” to Dr. Miller’s opinion.” (Doc. 12 at 11). The Court
agrees with the Magistrate Judge and ALJ's findings regarding Dr. Miller's opinions.

Therefore, for the reasons stated in the well-reasoned Report and Recommendation, this
Court finds that Plaintiff's objections are without merit.

Based on the aforementioned and the detailed Report and Recommendation, the Court
finds that Plaintiff's objections have been thoroughly considered and are hereby OVERRULED.
Accordingly, the Report and Recommendation, Document 12, is ADOPTED and AFFIRMED.

The Clerk shall remove Documents 12 and 13 from the Court’s pending motions list.

IT IS SO ORDERED. i Ut,

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT
ON BEHALF OF

GEORGE C. SMITH, JUDGE

-2-
